***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            CHERYL ABBOTT OLSON v. BRIAN
                  MATTHEW OLSON
                     (AC 44033)
                         Elgo, Clark and Bishop, Js.

                                  Syllabus

The defendant, whose marriage to the plaintiff previously had been dissolved
   pursuant to a foreign judgment of dissolution, appealed to this court from
   the judgment of the trial court dismissing his motion for modification
   of alimony for lack of subject matter jurisdiction. The parties, who were
   United States citizens, had been married in Pennsylvania. The parties
   moved to the United Kingdom, where a court later dissolved the parties’
   marriage, incorporating the parties’ consent order into its final judgment.
   The consent order provided for the distribution of the parties’ property
   and assets and for the payment of maintenance, including spousal and
   child support. The parties thereafter moved back to the United States,
   and the plaintiff filed the United Kingdom divorce decree with the trial
   court in Connecticut. The plaintiff filed a motion, seeking to enforce the
   parties’ judgment of dissolution and to approve two qualified domestic
   relations orders, which the trial court granted. Both parties subsequently
   filed motions for modification of alimony, which the trial court consid-
   ered but denied on the basis of a failure of supporting evidence and
   procedural defects in the plaintiff’s motion. Thereafter, the defendant
   filed another motion for modification of alimony on the basis of the
   plaintiff’s cohabitation with a third party. The plaintiff filed her own
   motion to modify alimony and child support, seeking an increase of both,
   then filed a motion to dismiss the defendant’s motion for modification
   of alimony for lack of subject matter jurisdiction. The court granted the
   plaintiff’s motion to dismiss on the basis of its belief that the United
   Kingdom had continuing, exclusive jurisdiction over the spousal support
   order. Specifically, the court, relying on an order of the United Kingdom
   regarding the reciprocal enforcement of maintenance orders with the
   United States, concluded that neither party provided it with evidence
   that the courts of the United Kingdom released or waived their exclusive
   jurisdiction over its spousal support order. Held that the trial court
   improperly dismissed the defendant’s motion for modification of alimony
   on the basis that it lacked subject matter jurisdiction: it was unclear
   whether the provisions in the United Kingdom order relied on by the
   plaintiff were even applicable to the circumstances presented in this
   case, as certain conditions precedent to its application had not been
   fulfilled, and, even assuming that the provisions of the order were appli-
   cable, nowhere in the context of the order was it manifest that the
   United Kingdom retained exclusive, rather than concurrent, jurisdiction
   to modify the spousal support order at issue; moreover, the trial court
   did not rely on any particular provisions of the order to support its
   conclusion that it lacked jurisdiction and, instead, cited to an explanatory
   note that was not part of the order and should not have been considered;
   furthermore, this court found no other United Kingdom authority that
   made clear that the United Kingdom retained exclusive jurisdiction, and,
   therefore, the trial court had subject matter jurisdiction to consider the
   defendant’s motion pursuant to the applicable statute (§ 46b-321).
                           (One judge dissenting)
           Argued January 12—officially released July 26, 2022

                             Procedural History

  Action to register a foreign judgment of dissolution,
brought to the Superior Court in the judicial district of
Stamford-Norwalk, where the court, Wenzel, J., granted
the plaintiff’s motion seeking to enforce the judgment
of dissolution and approve certain qualified domestic
relations orders; thereafter, the court, S. Richards, J.,
denied the parties’ motions for modification of alimony;
subsequently, the court, McLaughlin, J., dismissed the
defendant’s motion for modification of alimony for lack
of subject matter jurisdiction, and the defendant
appealed to this court. Reversed; further proceedings.
  Alexander J. Cuda, for the appellant (defendant).
  Thomas M. Shanley, for the appellee (plaintiff).
                         Opinion

   BISHOP, J. The defendant, Brian Matthew Olson,
appeals from the judgment of the trial court granting
a motion to dismiss filed by the plaintiff, Cheryl Abbott
Olson, in which the court concluded that it lacked sub-
ject matter jurisdiction to modify the parties’ spousal
support order that had been issued by a court of the
United Kingdom. On appeal, the defendant claims that
the trial court erred in dismissing his motion for modifi-
cation of alimony on the basis that it lacked subject
matter jurisdiction, and argues that (1) the court misap-
plied the Uniform Interstate Family Support Act, Gen-
eral Statutes § 46b-301 et seq., in determining that the
United Kingdom had continuing, exclusive jurisdiction
over the spousal support order; (2) the United Kingdom
could not have continuing, exclusive jurisdiction
because it lost its exclusiveness when the trial court,
S. Richards, J., decided motions to modify alimony
in 2013; (3) the application of the doctrine of comity
demonstrates that Connecticut courts have jurisdiction
to modify the foreign country order in this case; (4) the
trial court erred in its reliance on this court’s decision
in Hornblower v. Hornblower, 151 Conn. App. 332, 94
A.3d 1218 (2014); and (5) the court erroneously relied on
a United Kingdom statutory instrument, the Reciprocal
Enforcement of Maintenance Orders (United States of
America) Order 2007, in determining that the United
Kingdom had continuing, exclusive jurisdiction to mod-
ify the support order. On the basis of our thorough
review of the record and the applicable law, we agree
with the defendant that the court erred in concluding
that it lacked subject matter jurisdiction to modify the
spousal support order at issue. Accordingly, we reverse
the judgment of the trial court.
  The record reveals the following facts and procedural
history. The parties, who are United States citizens,
were married on May 30, 1998, in Doylestown, Pennsyl-
vania. The parties later moved to the United Kingdom
and were present there in November, 2009. On Decem-
ber 16, 2009, a court of the United Kingdom dissolved
the parties’ marriage and incorporated the parties’
November 19, 2009 consent order into its final judg-
ment. The consent order was a separation agreement,
which provided for the distribution of the parties’ prop-
erty and assets and for the payment of spousal and
child support.
  In or around 2010, the parties moved back to the
United States. The plaintiff relocated to Connecticut
and the defendant moved to New York. On April 5,
2010, the plaintiff filed the United Kingdom divorce
decree with the trial court in Connecticut under princi-
ples of comity. On January 25, 2011, the plaintiff filed
a motion seeking an order to enforce the parties’ foreign
judgment of dissolution and approve two Qualified
Domestic Relations Orders (QDROs) prepared by an
attorney retained by both parties. On March 7, 2011,
the court, Wenzel, J., granted, by agreement of the par-
ties, the plaintiff’s motion for order to enforce judgment,
postjudgment, and entered the two QDROs as orders
of the court.
  Subsequently, in May, 2011, the plaintiff sought a
modification of alimony in the Superior Court for the
judicial district of Stamford-Norwalk. She argued,
among other things, that the parties’ marital judgment
provides that ‘‘[e]ither party will remain at liberty during
the continuation of the periodical payments to apply
for an upward or downward variation, or termination
or capitalism of such maintenance.’’ (Internal quotation
marks omitted.) Accordingly, she argued that a ‘‘sub-
stantial change of circumstances has arisen since the
entry of the orders of the [United Kingdom] court on
December 16, 2009, in that the defendant’s income from
employment, salary, and bonus structure have signifi-
cantly changed such that the plaintiff’s receipt of ali-
mony is greatly reduced based upon the present for-
mula.’’
   On July 5, 2012, the defendant similarly sought a
modification of the spousal support order in the same
court as the plaintiff’s filing, alleging that the plaintiff
began living with another person, resulting in a change
in the circumstances contemplated in General Statutes
§ 46b-86 (b).
   The trial court, S. Richards, J., considered the
motions for modification but ultimately denied them in
a memorandum of decision dated October 4, 2013. The
court did not deny the motions for modification on the
basis of a want of jurisdiction; rather, the motions were
denied because of a failure of supporting evidence and
procedural defects in the plaintiff’s motion.1 The court
stated that the ‘‘the plaintiff requests a modification of
the court-ordered alimony under paragraph 2 (d) of the
parties’ separation agreement based on a substantial
change in circumstances. Upon reviewing the plaintiff’s
pleading, the court denies the plaintiff’s motion for mod-
ification on the grounds that the plaintiff failed to state
the specific factual and legal basis for the claimed modi-
fication in accordance with Practice Book § 25-26 (e),
failed to provide the court with the applicable substan-
tive law of the controlling jurisdiction and failed to
provide the court with currency conversion calcula-
tions.’’ The court similarly denied the defendant’s
motion for modification, concluding that the ‘‘defendant
did not provide the court with any evidence of the
applicable substantive law of the controlling jurisdic-
tion that would permit the modification of alimony on
the basis of a showing of cohabitation or a substantial
change in circumstances pursuant to Connecticut law.’’
However, the court exercised jurisdiction over the mari-
tal judgment by ordering the defendant to make specific
payments in accordance with it, to wit, payments of
$8552 and $184,479, which represented the plaintiff’s
share of certain stock owed to her.
   On August 19, 2019, the defendant filed a new motion
for modification of alimony asking the court to modify
alimony due to the plaintiff’s cohabitation. On Septem-
ber 11, 2019, the plaintiff also filed her own motion to
modify alimony and child support seeking an increase
of both. In October, 2019, the parties worked with the
caseflow office of the Superior Court for the judicial
district of Stamford-Norwalk to schedule the motions
to be heard on January 28, 2020.
   On January 23, 2020, five days before the scheduled
hearing, the plaintiff filed a motion to dismiss the defen-
dant’s motion to modify alimony, arguing for the first
time that the court lacked subject matter jurisdiction
to modify the judgment. On January 27, 2020, the defen-
dant filed an objection to the plaintiff’s motion through
which he argued, inter alia, that the court had jurisdic-
tion to consider the motion and that ‘‘the plaintiff’s
position sets up a double standard that cannot possibly
be sustained: that when the plaintiff sought modifica-
tion of the existing alimony order in 2011, this court
had jurisdiction to consider such motion but now that
the defendant seeks the same relief, the court lacks
jurisdiction to act.’’ (Emphasis omitted.) He argued that
the ‘‘plaintiff’s sole purpose in filing the motion to dis-
miss is to delay the impending hearing on the defen-
dant’s motion to modify. . . . If the plaintiff genuinely
had a question as to this court’s subject matter jurisdic-
tion, that objection would have, and should have, been
raised in 2010 when the plaintiff asked this court to
domesticate the judgment, in 2011 when the plaintiff
filed her first motion to modify alimony, or prior to the
plaintiff filing her pending motion seeking a modifica-
tion of alimony and child support, rather than five days
before the scheduled hearing.’’ (Emphasis omitted.) The
defendant also noted that the plaintiff filed a motion
to dismiss solely with respect to the defendant’s motion
for modification despite her also having filed a motion
for modification.
   In a memorandum of decision dated February 21,
2020, the trial court, McLaughlin, J., concluded that
the court did not have subject matter jurisdiction to
modify the parties’ foreign country spousal support
order on the basis of its belief that the United Kingdom
had continuing, exclusive jurisdiction over it. In particu-
lar, the court stated that, ‘‘under the United Kingdom’s
Reciprocal Enforcement of Maintenance Orders
(United States of America) Order 2007 ([REMO]), the
courts of the United Kingdom keep exclusive jurisdic-
tion over all maintenance orders.’’ In support of this
conclusion, the court quoted the explanatory note to
the REMO, which states in relevant part: ‘‘The principal
modification effected by [the REMO] is that a mainte-
nance order made in the United States of America may
not be varied or revoked in the United Kingdom and
that a maintenance order made in the United Kingdom
may not be varied or revoked in the United States of
America (see sections 5 and 9 in Schedule 2).’’ The
court, however, recognized that the explanatory note
is not a part of the REMO itself. The court then stated:
‘‘Neither party provided the court with evidence that
the courts of the United Kingdom have released or
waived their exclusive jurisdiction to modify the main-
tenance orders in the consent order. While the court
recognizes that all parties currently reside in the United
States of America, including the minor children, which
may make modification of support orders more compli-
cated, based on the clear language of [General Statutes]
§ 46b-321 (b), this court lacks subject matter jurisdic-
tion to modify the United Kingdom’s spousal support
orders.’’ The defendant timely appealed.
  This case requires us to interpret the Uniform Inter-
state Family Support Act (UIFSA) to determine whether
Connecticut courts lack subject matter jurisdiction to
modify spousal support orders issued by a court of the
United Kingdom. See General Statutes § 46b-301 et seq.
The plaintiff argues that the court properly interpreted
UIFSA in reaching its conclusion that the court lacked
subject jurisdiction. The defendant argues that the
court’s determination was erroneous. We agree with
the defendant.
   We begin with the standard of review governing a
trial court’s disposition of a motion to dismiss that
challenges jurisdiction. ‘‘A determination regarding a
trial court’s subject matter jurisdiction is a question of
law.’’ (Internal quotation marks omitted.) Rocky Hill v.
SecureCare Realty, LLC, 315 Conn. 265, 276, 105 A.3d
857 (2015). ‘‘[O]ur review of the court’s ultimate legal
conclusion[s] and resulting [determination] of the
motion to dismiss will be de novo.’’ (Internal quotation
marks omitted.) Feehan v. Marcone, 331 Conn. 436, 446,
204 A.3d 666, cert. denied,        U.S.     , 140 S. Ct. 144,
205 L. Ed. 2d 35 (2019). ‘‘In undertaking this review,
we are mindful of the well established notion that, in
determining whether a court has subject matter jurisdic-
tion, every presumption favoring jurisdiction should be
indulged.’’ (Internal quotation marks omitted.) Markley
v. State Elections Enforcement Commission, 339 Conn.
96, 106, 259 A.3d 1064 (2021). ‘‘[T]he Superior Court of
this state as a court of law is a court of general jurisdic-
tion. It has jurisdiction of all matters expressly commit-
ted to it and of all others cognizable by any law court
of which the exclusive jurisdiction is not given to some
other court. The fact that no other court has exclusive
jurisdiction in any matter is sufficient to give the Supe-
rior Court jurisdiction over that matter.’’ (Internal quo-
tation marks omitted.) In re Joshua S., 260 Conn. 182,
215, 796 A.2d 1141 (2002). ‘‘[T]he general rule of jurisdic-
tion . . . is that nothing shall be intended to be out
of the jurisdiction of a Superior Court but that which
specially appears to be so; and . . . nothing shall be
intended to be within the jurisdiction of an inferior
court but that which is expressly so alleged. . . . [N]o
court is to be ousted of its jurisdiction by implication.’’
(Internal quotation marks omitted.) Raftopol v. Ramey,
299 Conn. 681, 695, 12 A.3d 783 (2011).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning
. . . [we] first . . . consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Kinsey v. Pacific Employer Ins. Co., 277 Conn.
398, 405, 891 A.2d 959 (2006).
   As background, UIFSA is one of numerous uniform
acts drafted by the National Conference of Commission-
ers on Uniform State Laws in the United States. ‘‘UIFSA,
which has been adopted by all states,2 including Con-
necticut, governs the procedures for establishing,
enforcing and modifying child and spousal support, or
alimony, orders, as well as for determining parentage
when more than one state is involved in such proceed-
ings.’’ (Footnote added; footnote omitted.) Hornblower
v. Hornblower, supra, 151 Conn. App. 333; see also
General Statutes § 46b-301 et seq.; Studer v. Studer, 320
Conn. 483, 487, 131 A.3d 240 (2016).
   In this appeal, we are asked to determine whether
§ 46b-321 (b) divested the court of subject matter juris-
diction to modify the United Kingdom spousal support
order that is at the heart of this dispute. Section 46b-321
(b) provides: ‘‘A tribunal of this state may not modify
a spousal support order issued by a tribunal of another
state or a foreign country having continuing, exclusive
jurisdiction over that order under the law of that state
or foreign country.’’3 From this text, it is clear that,
although Connecticut courts do not have subject matter
jurisdiction over a spousal support order issued by a
court of another state or a foreign country having con-
tinuing, exclusive jurisdiction over that order, a Con-
necticut court does have subject matter jurisdiction to
modify a spousal support order issued in another state
or a foreign country if that state or foreign country
does not, by the terms of its laws, maintain continuing,
exclusive jurisdiction over the spousal support order
at issue. Accordingly, we must determine whether the
United Kingdom, under its laws, has continuing, exclu-
sive jurisdiction to modify the spousal support order
in question.4
   Both before the trial court and this court, the plaintiff
argued that the REMO5 makes clear that the United
Kingdom retains continuing, exclusive jurisdiction to
modify the spousal support order at issue and that the
trial court correctly so held. The defendant argues that
the United Kingdom does not have continuing, exclu-
sive jurisdiction to modify the spousal support order,
and argues that the REMO does not preclude a Connect-
icut court from modifying the United Kingdom support
order at issue.
   The trial court, in determining that the United King-
dom maintained exclusive jurisdiction over the present
spousal support order, stated: ‘‘[U]nder the United King-
dom’s Reciprocal Enforcement of Maintenance Orders
(United States of America) Order 2007 . . . the courts
of the United Kingdom keep exclusive jurisdiction over
all maintenance orders. There is no distinction in the
[REMO] of spousal support [versus] child support. The
term ‘maintenance orders’ appears to apply to both.
Moreover, the court found the explanatory notes of
this order instructive. The explanatory notes state in
pertinent part ‘[t]he principal modification effected by
[the REMO] is that a maintenance order made in the
United States of America may not be varied or revoked
in the United Kingdom and that a maintenance order
made in the United Kingdom may not be varied or
revoked in the United States of America (see sections
5 and 9 in Schedule 2).’ ’’ (Emphasis in original; footnote
omitted.)
   Our review of the REMO mandates a different conclu-
sion. First, there is a serious question as to whether
the provision in the REMO relied on by the plaintiff for
her contention that the United Kingdom retains exclu-
sive jurisdiction to modify the order is even applicable
to the circumstances presented. Section 5 of Schedule
2 of the REMO, titled ‘‘Variation and revocation of main-
tenance order made in United Kingdom,’’ begins: ‘‘(1)
This section applies to a maintenance order certified
copies of which have been sent in pursuance of section
2 to the United States of America for enforcement.’’
(Emphasis added.) Reciprocal Enforcement of Mainte-
nance Orders (United States of America) Order, 2007,
S.I. 2007/2005, schedule 2, § 5 (U.K.). Section 2 of Sched-
ule 2 details the process by which a party may obtain
and send certified copies to the United States.6 It thus
appears that fulfillment of the requirements under sec-
tion 2 is a condition precedent to section 5’s application.
None of those conditions was fulfilled in this case
because, as noted, the United Kingdom judgment was
simply registered in Connecticut pursuant to common-
law notions of comity.
   Second, even if we were to assume that the provisions
in the REMO relied on by the plaintiff are applicable
to the circumstances presented here, nowhere in the
context of the REMO is it manifest that the United
Kingdom retains exclusive jurisdiction to modify the
spousal support order at issue. Section 5 of Schedule
2 of the REMO further provides: ‘‘(2) The jurisdiction
of a court in the United Kingdom to revoke, revive or
vary a maintenance order shall be exercisable notwith-
standing that the proceedings for the revocation, revival
or variation, as the case may be, of the order are brought
by or against a person residing in the United States of
America.’’ Section 5 then sets forth certain conditions
related to notice that a court of the United Kingdom
must undergo before it makes any variation or revoca-
tion to an order originally made in the United Kingdom.
   Although it appears from these provisions that the
United Kingdom maintains continuing jurisdiction to
modify a spousal support order initiated in the United
Kingdom, as noted, we have not found any language in
the REMO that demonstrates that the United Kingdom
keeps exclusive, rather than concurrent, jurisdiction to
modify the spousal support order in this case. To import
language into the REMO that is not present would, in
our view, not only be legally incorrect, but it would
work an unreasonable burden on the parties in this
case—two citizens of the United States who have
returned home to the United States with no indication
that they intend to return to the United Kingdom. While
the states of the United States have made explicit in
their laws that their jurisdiction over such orders is
‘‘exclusive,’’7 the United Kingdom’s REMO is conspicu-
ously devoid of similar limiting language.
  We note, in particular, that in rendering its decision,
the trial court did not cite to any particular provisions
of the REMO to support its conclusion that it lacked
jurisdiction. Rather, it cited to an ‘‘Explanatory Note’’
published at the end of the order, which states in no
uncertain terms: ‘‘This note is not part of the Order.’’
See Rubie’s Costume Co. v. United States, 337 F.3d
1350, 1359 (Fed. Cir. 2003) (explanatory notes not
legally binding in international tariff dispute). Connecti-
cut courts ‘‘cannot, by judicial construction, read into
legislation provisions that clearly are not contained
therein.’’ (Internal quotation marks omitted.) Regan v.
Regan, 143 Conn. App. 113, 121, 68 A.3d 172, cert.
granted, 310 Conn. 923, 77 A.3d 140 (2013) (appeal dis-
missed October 15, 2014). Because the order was clear
and unambiguous as written, it was inappropriate for
the court to go beyond the text of the law. See Apple,
Inc. v. United States, 964 F.3d 1087, 1095–96 (Fed. Cir.
2020) (explanatory notes ‘‘cannot be used to . . . cre-
ate ambiguity’’).8
   In addition to our review of the REMO, we similarly
have found no other United Kingdom authority that
makes clear to this court that the United Kingdom
retains exclusive jurisdiction over the spousal support
order at issue. We note that the plaintiff provided very
little to both this court and the trial court about the
foreign law and how it demonstrates the United King-
dom’s exclusivity to modify the order. Other than pro-
viding a brief history of UIFSA and a copy of the REMO,
it provided little or no context, cases, or analysis of
how the REMO, a 2007 United Kingdom order, is inter-
preted by United Kingdom courts; how it was affected,
if at all, by the ratification of the Hague Convention on
the International Recovery of Child Support and Other
Forms of Family Maintenance by the European Union
in 2014; or if there was any impact on the REMO in
light of the United Kingdom’s withdrawal (or rather the
then anticipated withdrawal) from membership in the
European Union.
  At bottom, ‘‘[i]t is not the court’s duty, unaided by
the [plaintiff], to scour the annals of the law of the . . .
United Kingdom in an effort to locate or to fashion a
hook upon which [her motion] can be hung.’’ Heath v.
American Sail Training Assn., 644 F. Supp. 1459, 1471
(D.R.I. 1986). In light of the foregoing, and in light of the
well-known maxim that ‘‘every presumption favoring
jurisdiction should be indulged’’; (internal quotation
marks omitted) Financial Consulting, LLC v. Commis-
sioner of Ins., 315 Conn. 196, 226, 105 A.3d 210 (2014);
we conclude that the trial court did not lack subject
matter jurisdiction to entertain the defendant’s motion
to modify alimony.9
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion CLARK, J., concurred.
  1
     During oral argument before this court and in her appellate brief, the
plaintiff asserted that the court in 2013 had denied the parties’ respective
motions for modification on the basis that the court lacked jurisdiction.
This is not an accurate portrayal of the court’s memorandum of decision.
   2
     In 1996, Congress mandated the enactment of UIFSA as a precondition
to states’ eligibility for obtaining federal grant money to fund child and
spousal support programs. See Personal Responsibility and Work Opportu-
nity Reconciliation Act of 1996, Pub. L. No. 104-193, § 321, 110 Stat. 2105,
2221, codified as amended at 42 U.S.C. § 666 (f). Congress later passed the
Preventing Sex Trafficking and Strengthening Families Act, Pub. L. No. 113-
183, § 301 (f), 128 Stat. 1919, 1944–95 (2014), requiring states to adopt
amendments to UIFSA, again as a precondition to certain federal funding.
Connecticut adopted these amendments pursuant to No. 15-71 of the 2015
Public Acts, titled ‘‘An Act Adopting the Uniform Interstate Family Support
Act of 2008.’’
   3
     We note that the jurisdictional rules under UIFSA differ for child support
orders. See General Statutes § 46b-393; see also General Statutes §§ 46b-
315 and 46b-388.
   4
     Although not material to the question before us, it appears that all the
states of the United States, by adopting UIFSA, maintain continuing, exclu-
sive jurisdiction to modify spousal support orders originally issued in each
respective state. See Thomson Reuters, Alimony, Maintenance, and other
Spousal Support, 50 STATE STATUTORY SURVEYS: Family Law: Divorce
tribunal of this state issuing a spousal support order consistent with the
law of this state has continuing, exclusive jurisdiction to modify the spousal
support order throughout the existence of the support obligation’’).
   5
     REMO is a United Kingdom order, which, among other things, designates
the United States of America as a reciprocating country with the United
Kingdom for the purposes of the Maintenance Orders (Reciprocal Enforce-
ment) Act, 1972, c. 18 (U.K.).
   6
     Section 2 of Schedule 2 provides: ‘‘(1) Subject to subsection (2) below,
where the payer under a maintenance order made, whether before, on or
after 1st October 2007, by a court in the United Kingdom is residing or has
assets in the United States of America, the payee under the order may apply
for the order to be sent to the United States of America for enforcement.
   ‘‘(2) Subsection (1) above shall not have effect in relation to an order
made by virtue of a provision of Part II of this Act.
   ‘‘(3) Every application under this section shall be made in the prescribed
manner to the prescribed officer of the court which made the maintenance
order to which the application relates.
   ‘‘(4) If, on an application duly made under this section to the prescribed
officer of a court in the United Kingdom, that officer is satisfied that the payer
under the maintenance order to which the application relates is residing or
has assets in the United States of America, the following documents, that
is to say—
   ‘‘(a) three certified copies of the maintenance order;
   ‘‘(b) a certificate signed by that officer certifying that the order is enforce-
able in the United Kingdom;
   ‘‘(c) a certificate of arrears so signed or, in Scotland, signed by the appli-
cant or his solicitor;
   ‘‘(d) a sworn statement signed by the payee giving the following informa-
tion—
   ‘‘(i) the address of the payee;
   ‘‘(ii) such information as is known as to the whereabouts of the payer; and
   ‘‘(iii) a description, so far as is known, of the nature and location of any
assets of the payer available for execution;
   ‘‘(e) a statement giving such information as the officer possesses for
facilitating the identification of the payer; and
   ‘‘(f) where available, a photograph of the payer;
shall be sent by that officer, in the case of a court in England and Wales
or Northern Ireland, to the Lord Chancellor, or, in the case of a court in
Scotland, to the Scottish Ministers, with a view to their being transmitted
by him to the responsible authority in the United States of America if he is
(or they are) satisfied that the statement relating to the whereabouts of the
payer and the nature and location of his assets gives sufficient information
to justify that being done.
   ‘‘(5) Nothing in this section shall be taken as affecting any jurisdiction
of a court in the United Kingdom with respect to a maintenance order to
which this section applies, and, subject to section 5 below, any such order
may be enforced, varied or revoked accordingly.’’ Reciprocal Enforcement
of Maintenance Orders (United States of America) Order, 2007, S.I. 2007/
2005, schedule 2, § 2 (U.K.).
   7
     See, e.g., General Statutes § 46b-321 (a) (‘‘[a] tribunal of this state issuing
a spousal support order consistent with the law of this state has continuing,
exclusive jurisdiction to modify the spousal support order throughout the
existence of the support obligation’’ (emphasis added)); Mass. Gen. Laws
c. 209D, § 2-211 (a) (Cum. Supp. 2021) (‘‘[a] tribunal of the commonwealth
issuing a spousal support order consistent with the law of the commonwealth
has continuing, exclusive jurisdiction to modify the spousal support order
throughout the existence of the support obligation’’ (emphasis added)); N.Y.
Jud. Ct. Acts § 580-211 (a) (McKinney Cum. Supp. 2021) (‘‘[a] tribunal of
this state issuing a spousal-support order consistent with the law of this
state has continuing, exclusive jurisdiction to modify the spousal-support
order throughout the existence of the support obligation’’ (emphasis added)).
   8
     Although the dissent has found some United Kingdom case law to suggest
that some United Kingdom courts in some contexts have used explanatory
notes as aids to statutory construction in the United Kingdom, it is far from
clear that this practice is commonplace there, and, even if so, whether
judges in the United States should yield their well trodden methods of
statutory construction to the preferences of a foreign legislative body
and judiciary.
   9
     The defendant makes various other arguments in support of his claim
that the court erred in determining that it lacked subject matter jurisdiction.
Among these arguments is his contention that the plaintiff should be pre-
cluded, under the rationale employed in Sousa v. Sousa, 322 Conn. 757, 143
A.3d 578 (2016), from challenging subject matter at this late juncture because
it amounts to an impermissible collateral attack. See id., 771–72 (‘‘[A]lthough
challenges to subject matter jurisdiction may be raised at any time, it is
well settled that [f]inal judgments are . . . presumptively valid . . . and
collateral attacks on their validity are disfavored. . . . A collateral attack
on a judgment is a procedurally impermissible substitute for an appeal. . . .
[A]t least where the lack of jurisdiction is not entirely obvious, the critical
considerations are whether the complaining party had the opportunity to
litigate the question of jurisdiction in the original action, and, if [she] did
have such an opportunity, whether there are strong policy reasons for giving
[her] a second opportunity to do so.’’ (Citations omitted; emphasis omitted;
internal quotation marks omitted.)). The defendant argues that raising sub-
ject matter jurisdiction at this late stage, especially when the plaintiff herself
previously has filed multiple motions for modification, results in an imper-
missible attack of Judge Richards’ 2013 judgment deciding the parties’
motions to modify alimony.
   In light of our resolution of this case, we need not reach this very interest-
ing question (or the other arguments proffered by the defendant), and we
leave for another day the question of whether finality considerations should
preclude a plaintiff, like the plaintiff in this case, from challenging a court’s
subject matter jurisdiction to modify an alimony order when the trial court
previously exercised jurisdiction over the plaintiff’s own motion to modify
that same alimony order, even in a case, such as this, in which the court
did not modify the original order.